Citation Nr: 0609040	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
residuals of a fracture of the left clavicle.

2.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
September 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied service connection for a right 
shoulder condition and a compensable disability rating for 
the service-connected residuals of a fracture of the left 
clavicle.

The veteran provided testimony at a video conference hearing 
chaired by a Decision Review Officer at the RO in September 
2004.  He and his spouse provided testimony in support of 
this appeal at a video conference hearing chaired by the 
undersigned in January 2006.  Transcripts of both hearings 
have been made part of the record.


FINDINGS OF FACT

1.  The veteran's current right shoulder disability, 
originally diagnosed more than 50 years after service, is not 
related to service or proximately due to a service-connected 
disability.

3.  The service-connected residuals of a fracture of the left 
clavicle consist mainly of pain and functional loss limiting 
the motion of the left arm to 25 degrees from the side 
without fibrous union, nonunion or loss of the head of the 
humerus.



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service, arthritis of the right may not be 
presumed to have been incurred in service, nor was a right 
shoulder disability proximately due to or the result of the 
service-connected fracture of the left clavicle.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2005).

2.  The criteria for entitlement to a 30 percent disability 
rating for the service-connected residuals of a fracture of 
the left clavicle are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.71, 4.71a, DC 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claims.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for service connection and 
an increased rating by means of letters issued in June 2002, 
October 2002, and January 2004. Thus, the veteran in this 
case has received adequate VCAA notice.  See Short Bear v. 
Nicholson, 19 Vet. App. 341 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

In Dingess/Hartman, the Court further  held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim, as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection and for an 
increased rating.  He was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal.  Notice as to the assignment of 
an effective date is not required in this case, however, 
because the claim for service connection is being denied and, 
even though the claim for an increased rating is being 
allowed, no effective date is being set by the Board at this 
time and the veteran is being granted the maximum schedular 
rating allowed by regulation for his service-connected left 
shoulder disability based on limitation of motion.  The 
veteran is thus not prejudiced by the lack of this element of 
notice.  Mayfield.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claims prior to their final adjudication by VA, he has not 
been prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has had the veteran examined and has secured all 
identified records pertaining to the two matters on appeal.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected 
residuals of a fracture of the left clavicle

The veteran essentially contends that, while on active duty 
in 1951, he was involved in a motor vehicle accident when the 
weapon carrier on which he was a passenger overturned, 
causing fractures of both clavicles.  He contends that the 
lead to a current right shoulder disability.  

The veteran's service medical records confirm that the 
veteran was involved in a motor vehicle accident in September 
1951 when the motor carrier vehicle he was riding in 
overturned.  As a result of that accident, he sustained a 
simple fracture to the left clavicle, with no artery or nerve 
involvement, a simple contusion to the left kidney, and an 
abrasion to the left flank region.  No injuries to the right 
side of the veteran's body, to include his right 
clavicle/shoulder area, were reported at that time or at any 
other time during service.  In fact, on physical examination 
at the time of his hospital admission right after the 
accident, it was noted that, other than for the above noted 
injuries, "[t]he rest of the examination was essentially 
normal."

The veteran was examined by VA in January 1953 (in 
conjunction with his claim for service connection for a left 
shoulder disability); and again in January 1958 (for purposes 
of re-evaluating the then already service-connected left 
shoulder disability).  No complaints, or objective findings, 
pertaining to the right clavicle/shoulder were reported on 
either examination.

A May 1999 record subscribed by the veteran's private 
orthopedist reveals a history of a left clavicle fracture and 
a report from the veteran of an episode, four or five months 
ago, of a "shoulder injury" when attempting to bench press 
weights on a Universal machine.

On VA orthopedic examination in February 2003, the veteran 
reported a fracture of the left collar bone in 1951, which 
was treated with a body cast that he wore for six months.  He 
also reported that he had developed right shoulder problems 
and that he had been told that he had a torn biceps tendon.  
He complained of right shoulder pain when raising the 
shoulder and lifting objects.  His physical examination, 
however, was unremarkable and no diagnosis pertaining to the 
right shoulder was given.  X-rays obtained at that time 
revealed a normal right acromioclavicular joint, a normal 
glenohumeral articulation, and no evidence of any acute 
fractures.

A private orthopedic record dated in March 2004, reflects 
that the veteran stated that he had a long (reportedly over 
20 years) history of bilateral shoulder pain.  He also 
indicated that, approximately three years ago, he had felt 
immediate pain while weight training at home (specifically, 
while bench pressing 30 lbs.), which had resulted in his not 
being able to move his right arm the next day and his being 
diagnosed with a ruptured biceps.

At his September 2004 hearing, the veteran stated that his 
problems with the right shoulder "probably started in 1980 
or 1981" and that he had been told by his family physician 
that "it is related to the accident."

On VA examination in December 2004, the examiner noted his 
thorough review of the veteran's claims file, which he noted 
confirmed a left clavicle fracture in September 1951, treated 
with closed reduction and a "figure-of-eight" body cast, 
with the left arm immobilized.  The examiner also pointed out 
that the service medical records showed no documentation of 
fractures of the right clavicle, shoulder, sternum, or ribs.

Physical examination revealed decreased ranges of motion and 
strength in both shoulders, and the examiner noted that X-
rays revealed some degenerative changes of the right 
acromioclavicular joint.  The impression was osteoarthritic 
changes of both shoulders, and the examiner opined that "the 
osteoarthritic changes in his right shoulder are less likely 
than not caused by his injury, since there is no 
documentation of any fracture, contusion, or other injury to 
the right shoulder, suffered during the time of that 
[inservice] accident [in September 1951]."

At the January 2006 hearing, the veteran reiterated 
contentions to the effect that he fractured both shoulders 
(transcript, at p. 13, indicating that "both shoulders were 
broken") when he had his accident in 1951 and that he had 
had problems with both shoulders since that time.  He also 
asserted that he had historically overused his right shoulder 
to compensate for his disabled left shoulder, a fact that he 
believed had also contributed to his current right shoulder 
disability.

In support of his claim, the veteran also submitted an 
opinion, dated in May 2005, from Dr. J.V., his private 
physician, which reads, in its pertinent parts, as follows:

I am writing this letter regarding [the 
veteran] who was apparently injured about 
fifty years ago when a weapons carrier 
rolled over, "crushing" his chest and 
fracturing both clavicles.  There are no 
records pertaining to this available from 
his military records.

[The veteran] has been my patient since 
10/24/97.  Since this time he has 
complained of chest pain which was later 
proven to be from a cardiac cause and 
also from a musculoskeletal cause.  ...  He 
also has complained of bilateral shoulder 
pain, left greater than right.  ...

In conclusion, [the veteran] suffers from 
chronic pain due to advanced arthritis, 
mainly of his ... shoulders, left greater 
than right.  Although I do not have 
military records to support this, I feel 
that injuries sustained in the accident 
fifty years ago are responsible for 
greater than fifty percent of his current 
problems.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted for arthritis of any 
joint, on a presumptive basis, if it appeared to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  38 C.F.R. § 3.310(a).  Secondary service connection 
is also granted where a service connected disability 
aggravates a nonservice connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The service medical records and reports of examinations in 
the decades immediately after service contradict the 
veteran's relatively recent contention that he fractured his 
right clavicle during service in 1951.  

The earliest competent medical evidence of a right 
clavicle/shoulder disability was produced in December 2004, 
when X-ray evidence revealed mild degenerative changes in the 
right acromioclavicular joint.  This evidence, dated over 50 
years after service, weighs against the veteran's allegation 
of having had right shoulder problems since 1951.

The fact that VA medical examination reports produced in 
January 1953, January 1958, and February 2003 are totally 
silent as to any right shoulder complaints or disability also 
weighs against the veteran's allegation of having had right 
shoulder problems since 1951.  

The May 2005, private doctor's opinion arguably provides 
evidence in favor of the claim.  That opinion is, however, 
based on the inaccurate report that the veteran fractured 
both clavicles in the 1951 accident.  As discussed above, the 
service medical and VA examination records show that only the 
left clavicle was injured.  The physician's positive etiology 
opinion was clearly based on inaccurate information.  

An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background); see Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (affirming the 
holding in Reonal).

Additionally, the private opinion, it was not based on a 
review of the relevant records.  Because the VA examiner did 
have the opportunity to review the entire claims folder, 
including the service medical records, the VA opinion is of 
greater probative weight than the private opinion.

There is no competent opinion that the right shoulder 
disability is proximately due to, or aggravated by the left 
shoulder disability.  There is, thus no basis to grant 
secondary service connection.  38 C.F.R. § 3.310.

The December 2004 VA examination report the service medical 
records and the contemporaneous VA records weigh against the 
claim.  As discussed above this negative evidence outweighs 
the positive evidence, which consists of the private doctor's 
opinion and the testimony of the veteran and his spouse.

As lay persons neither the veteran, nor his spouse, are 
competent to diagnose a right clavicle fracture in service or 
to provide an opinion linking an injury in service with a 
current right shoulder disability.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Entitlement to a compensable disability rating for
residuals of a fracture of the left clavicle

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995)

Normal forward elevation (flexion) of the shoulder is from 
zero to 180 degrees and normal shoulder abduction is also 
from zero to 180 degrees, with 90 degrees, in both cases, 
representing the arm being parallel to the floor (i.e., at 
shoulder level).  Normal external and internal rotation of 
the shoulder is from zero to 90 degrees each, while normal 
flexion of the elbow is from zero to 145 degrees.  38 C.F.R. 
§ 4.71, Part 4, Plate I.

The Board has considered the entire body of evidence in the 
record, but has placed more emphasis on the more recent 
medical data, specifically, the March 2004 private orthopedic 
report and the December 2004 VA orthopedic report referred to 
earlier in this decision.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994 ) (In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.)

According to the record, the veteran is right-handed.  Thus, 
in rating his service-connected left clavicle disability, the 
Board needs to look, when applicable, at the ratings provided 
for the minor upper extremity.  38 C.F.R. § 4.69.

The service-connected residuals of a left clavicle fracture 
are currently rated as zero percent disabling under DC 5203 
of the Schedule .  This DC addresses impairment of the 
clavicle or scapula and provides for a rating of 10 percent 
for malunion or nonunion without loose movement, irrespective 
of whether the affected upper extremity is the major or minor 
one.  Nonunion with loose movement, as well as dislocation of 
the clavicle or scapula, will warrant a maximum rating of 20 
percent, again, irrespective of whether the affected upper 
extremity is the major or minor one.  38 C.F.R. § 4.71a, Part 
4, DC 5203.

In the alternative, DC 5203 permits the rating of impairment 
of the clavicle or scapula to be accomplished based on any 
impairment of function of the contiguous joint.

Of application to this claim are also the provisions of DCs 
5200 and 5201.  The former provides for ratings ranging 
between 20 and 40 percent depending on the type and degree of 
ankylosis of the minor scapulohumeral articulation.  
38 C.F.R. § 4.71a, part 4, DC 5200.  The latter provides for 
a rating of 20 percent when the motion of the minor upper 
extremity is limited to either shoulder level (i.e., 90 
degrees) or midway between the side and shoulder level (i.e., 
45 degrees), and for a maximum rating of 30 percent when the 
motion of the minor upper extremity is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, part 4, DC 5201. 

Additionally, DC 5003, which addresses degenerative 
arthritis, provides that the arthritis will be rated on the 
basis of limitation of motion under the appropriate DCs for 
the specific joint or joints involved.  Only when the 
limitation of motion of the specific joint or joints involved 
is noncompensable, might a rating of either 10 or 20 percent 
(for multiple joint involvement) be potentially applicable 
under DC 5003.  See 38 C.F.R. § 4.71a, Part 4, DCs 5003, 
5010.

The March 2004 private orthopedic report reveals complaints 
of pain with activities of daily living (ADLs), ranges of 
motion, and cold weather, and objective findings of flexion 
limited to 73 degrees (with 180 degrees considered as full 
flexion), extension limited to 35 degrees (with 45 degrees 
considered as full extension), abduction limited to 63 
degrees (with 180 degrees considered as full abduction), 
internal rotation limited to 52 degrees (with 80 degrees 
considered as full internal rotation) and 50 degrees of 
external rotation (with 90 degrees considered as full 
external rotation).
 
The December 2004 VA orthopedic examination report reveals 
complaints of pain and objective findings of flexion limited 
to 25 degrees, abduction also limited to 25 degrees, and 
internal rotation limited to 15 degrees, with associated 
tenderness.

X-rays of the left shoulder obtained in December 2004 reveal 
a Grade I sprain of the left acromioclavicular joint and mild 
degenerative changes of the same joint, with no evidence of 
fractures.

While the private medical data indicates a much less 
disabling condition than described in the VA medical report 
issued in the same year, the Board resolves reasonable doubt 
in favor of the veteran and find that the service-connected 
left shoulder disability is currently productive of pain and 
functional loss limiting the motion of the left arm to 25 
degrees from the side.  This degree of disability warrants 
the highest rating allowed under DC 5201.  Accordingly, the 
Board concludes that the criteria for entitlement to a 30 
percent disability rating for the service-connected residuals 
of a fracture of the left clavicle are met.

A higher rating is not warranted under DC 5200 because there 
is no evidence of ankylosis.  Higher ratings are provided for 
left shoulder disability manifested by nonunion, fibrous 
union of the humerus, or absence of the humeral head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).  Studies have 
not shown such abnormalities.

Extra-schedular consideration of this claim under 38 C.F.R. 
§ 3.321(b)(1) is not warranted because it is not shown, nor 
has it been alleged, that the service-connected left shoulder 
disability is so unusual or exceptional that it renders 
impractical the application of the regular schedular 
standards.  Specifically, it is not shown nor has it been 
claimed that the veteran has suffered from marked 
interference with employment or has had frequent 
hospitalization.


ORDER

Service connection for a right shoulder disability, to 
include as secondary to service-connected residuals of a 
fracture of the left clavicle, is denied.

A 30 percent disability rating for the service-connected 
residuals of a fracture of the left clavicle is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


